Ohr Pharmaceutical, Inc; 10-K Exhibit 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Not Filed Pursuant to the Securities Exchange Act of 1934 In connection with the Annual Report of Ohr Pharmaceutical, Inc. (the “Company” ) on Form 10-K for the period ending September 30, 2012 as filed with the Securities and Exchange Commission on the date hereof the “Report” ), I, Irach Taraporewala , Chief Executive Officer, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: January 9, 2013 /s/ IrachTaraporewala Name:Irach Taraporewala Title: Chief Executive Officer
